Burke, J.
(dissenting). The defendant was convicted of a violation of the provisions of subdivision 2 of section 196 of the Labor Law of the State of New York in that, on March 31, 1954, he failed to pay the wages due six complainants who were employed by him “ for various periods during the past year ”.
*409A collective bargaining agreement to govern hours, wages and working conditions was entered into between the defendant and Truck Drivers Local Union No. 807, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, affiliated with the American Federation of Labor, Central Trades and Labor Council, and Building Trades Council of New York which provided among other things for vacation pay at a rate of one day’s vacation pay for the first thirty days’ work during a calendar year ending March 31st, up to fourteen days’ vacation with pay for 235 days or more of work during the year. The complainants are members of the union and their claims arise out of a failure of the defendant employer to pay moneys due for vacations at the time he closed his business.
Courts have construed the term “ wages ” to include vacation with pay. (Matter of Wil-low Cafeterias, 111 F. 2d 429, 432; Matter of Public Ledger, 161 F. 2d 762; Matter of Brooklyn Citizen, 1 Misc 2d 162.)
The Legislature of this State in 1952 (L. 1952, ch. 794) amended both section 71 of the Stock Corporation Law and section 22 of the Debtor and Creditor Law to include a definition of wages, which specifically included vacation pay. The courts and the Legislature have recognized that vacation pay is a part of wages.
The question before us is whether “vacation pay” is “ wages ” within the meaning of section 196 of the Labor Law and section 1272 of the Penal Law. Section 1272 of the Penal Law and section 196 of the Labor Law are correlative. They were enacted to protect employees by insuring the prompt and expeditious payment of their wages.
Subdivision 2 of section 196 of the Labor Law provides in its pertinent parts: “ Every person carrying on a business by lease or otherwise * * * shall pay weekly to each employee the wages earned to a day not more than six days prior to the date of such payment ”.
Section 1272 of the Penal Law, in its pertinent parts, provides: “ Each person, copartnership, corporation or joint-stock association carrying on a business by lease or otherwise, who does not pay the wages of all his or its employees in accordance with the provisions of the labor law is * * * guilty of a misdemeanor
*410The defendant contends that the word “ weekly ” was inserted in the Labor Law statute because the Legislature intended it to apply only to wages earned to a day not more than six days prior to the day of payment and not to any other form of wages, particularly wages payable in advance. The word “ weekly ” applies to all wages earned. Hence we must determine what wages include and when wages are deemed earned. We must look to the terms “ wages ” and “ earned ”. The statute does not forbid advance payment of wages. It simply provides that wages are due and payable weekly as earned. In this case a definite period was fixed by agreement when vacation pay would be deemed earned and would be due. It is only at that time that the word “ weekly ” becomes important. The agreement provided for the payment to be made in advance of the vacation for days’ pay earned prior to the date of payment. Even though the schedule provided for one day paid vacation for a fixed number of days of work, where the employee agreed that his vacation pay is to be paid at the commencement of the vacation period, the employee cannot demand payment of the vacation pay prior to the time stipulated in the contract (except when the employer goes out of business) and the employer has no obligation to pay it prior to that time, as the wages are accruing during the course of the year, but are not ££ earned ’ ’ within the meaning of section 196 of the Labor Law until the employee under the terms of the agreement becomes entitled to receive it. The employer cannot be prosecuted under the statute until six days after the pay was earned and became due and payable. The agreement is relied upon by the employer as a defense only to determine when the wages are earned and due. It is not relied upon to show good faith or negate any criminal intent. It is conceded no intent is necessary.
The agreement for accumulation of vacation pay is not a violation of subdivision 3 of section 196 of the Labor Law. The employee in this ease is not required as a condition of employment to accept wages at periods other than weekly. Here the employer, at the request of the employee, was required to pay for vacations in advance of the vacation period but for days ’ pay earned prior thereto. Since the employer went out of business before the summer vacation and refused to pay on the *411ground of lack of funds, the due date of the payment of the vacation pay was accelerated.
Although vacation pay is paid as compensation for services already rendered, its purpose is to provide for the support of employees during their vacation. Granted that the statute should be strictly construed, we cannot escape the fact that the contemporary, natural and obvious meaning of the term “ wages ” includes vacation pay. Certainly an employer of average intelligence would not assume it to have any other meaning. The purpose of the statute is to enable employees to prosecute employers who fail to pay them their wages. Therefore, we think the employer’s failure to pay the wages to cover the vacations constitutes a violation of section 1272 of the Penal Law to the same extent as the failure to pay the weekly wages.
It is conceded that the sanctions imposed by the statutes, section 1272 of the Penal Law and section 196 of the Labor Law, were designed to help earners of small wages who needed cash for their day-to-day living expenses. Since there can be no question that the wages due for the vacation period were earned, there is no basis for adopting a construction of the statute which would limit the sanctions in such a way as to relegate the wage earner in the event of a failure of the employer to pay part of the earnings (vacation pay), to a civil suit, while permitting the use of sanctions of the penal statute for a failure to pay the remainder of the earnings (weekly wages). When a basic question of public policy is involved we cannot impute such a mutually exclusive intent to the Legislature.
The circumstance in this case is a cogent example of the precise problem the Legislature intended to prevent. The defendant employer pleaded inability to pay. Inability to pay the wages earned for vacation cannot be distinguished from an inability to pay the wages earned day-by-day. The deprivation of earnings in either case is real. To forestall such losses the State by statute holds employers to a standard of social justice in their dealing with workmen. The attainment of the aims of the statute would be frustrated by other than a reasonable interpretation.
The construction urged by the defendant is not only technical but is in conflict with authority.
*412In Hudson Riv. Tel. Co. v. Watervliet Turnpike & Ry. Co. (135 N. Y. 393, 403-404) we said: “ The words of the statute are to be interpreted according to their natural and obvious meaning, and, as the terms employed are not ambiguous, extrinsic facts are not available to restrict the authority which it plainly confers. The language, literally construed, includes undiscovered, as well as existing modes of operation * * *. It would be an unjust reflection upon the wisdom and intelligence of the law-making body to assume that they intended to confine the scope of the legislation to the present, and to exclude all considerations for the developments of the future.”
In People v. Hines (284 N. Y. 92, 104) this court held that a defendant may be prosecuted under a gambling statute which was enacted before a gambling game came into being. It is not necessary, we said, to “ re-enact over again the same comprehensive statute ’ ’. By giving words employed in the statute their ordinary and usual current meaning, we do not make acts, otherwise innocent and lawful, crimes.
And only recently in Matter of Di Brizzi (Proskauer) (303 N. Y. 206 [1951]), this court upheld the use of a statute (Executive Law, § 62, subd. 8, now § 63, subd. 8) which was originally enacted a few weeks after our entry into World War I as a “ Peace and Safety Act” (L. 1917, ch. 595), to permit the creation of a “ New York State Crime Commission ”.
Finally in People v. Morton (308 N. Y. 96) we specifically ruled that penal statutes, without necessity of amendment, may, in view of changes in other statutory law, make criminal, conduct which prior to these changes was not proscribed. (Stock Corporation Law, § 71; Debtor and Creditor Law, § 22.)
We should not apply one rule of construction when property rights or civil order or public safety are involved and a different rule of construction when the rights of workmen are involved. The rule heretofore followed in the cases cited above is clearly applicable here as section 21 of the Penal Law provides: “ § 21. General rules of construction of this chapter. The rule that a penal statute is to be strictly construed does not apply to this chapter or any of the provisions thereof, but all such provisions must be construed according to the fair import of their terms, to promote justice and effect the objects of the law.”
The judgment of the Appellate Division should be affirmed.
*413Fuld, Froessel and Van Voorhis, JJ., concur with Cohn, J.*; Burke, J., dissents in an opinion in which Conway, Ch. J., concurs; Desmond and Dye, JJ., taking no part.
Judgments reversed, etc.

 Designated pursuant to section 5 of article VI of the State Constitution in the temporary absence of Desmond and Dye, JJ.